DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 12/09/2020 & 12/20/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a control circuit configured to: sample a first selected signal among the first signal and the second signal in a delay estimation window defined by a second selected signal among the first signal and the second signal to generate a plurality of amplitude samples of the first selected signal; determine a statistical indicator indicative of a distribution of the first selected signal in the delay estimation window based on the plurality of amplitude samples; determine a group delay offset between the first signal and the second signal based on the determined statistical indicator” structurally and 
Claims 11-20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a control circuit configured to: sample a first selected signal among the sense current signal and the selected voltage signal in a delay estimation window defined by a second selected signal among the sense current signal and the selected voltage signal to generate a plurality of amplitude samples of the first selected signal; determine a statistical indicator indicative of a distribution of the first selected signal in the delay estimation window based on the plurality of amplitude samples; determine a group delay offset between the first signal and the second signal based on the determined statistical indicator” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843